Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/147,655 filed on 01/31/2021. This communication is the first action on the merits.

Status of Claims
Claims 1-14 are currently pending and have been rejected as follows.

Priority
Applicant’s foreign priority claim to application JP2020-009663 filed 01/24/2020 is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

IDS
The information disclosure statement filed on 01/13/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “An integrated schedule management apparatus comprising: a communication section that receives…an integrated schedule management section that generates …” (claim 1), “wherein the integrated schedule management section notifies …” (claim 2), “wherein the integrated schedule management section controls …” (claim 3), “and the integrated schedule management section sets …” (claim 4), “the integrated schedule management section does not transmit the notification to the one or the plurality of management servers in a case in which the set value indicates that the method of the notification is unregistered.” (claim 5), “wherein the integrated schedule management section determines …and notifies…” (claim 6), and “wherein the integrated schedule management section calculates …and transmits …” (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as indicated above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification fails to provide a clear link between the “communication section” and “integrated schedule management section” and corresponding structure(s) for performing the respective functions as the disclosure merely further describes the “sections” with respect to the functions performed and not any particular structure for performing them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the “sections” are interpreted as any hardware, software, and/or combination capable of performing the claimed functions. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.








	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an apparatus and method for integrating and updating schedules according to specified settings. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely an “apparatus” (claims 1-7) and a “method” (claims 8-14).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 8:
receiving schedules of a user or/and a hardware box and associated schedules associated with the user or/and the hardware box …
generating an integrated schedule obtained by integrating the schedules received …for each of the user or/and the hardware box, and an integrated associated schedule obtained by integrating the associated schedules received from… for each of the user or/and the hardware box; and 
reflecting the generated integrated schedule and the generated integrated associated schedule …  
Dependent claims 2-7 and 9-14 recite the same or similar abstract idea(s) as independent claims 1 and 8 and merely further set forth mere data characterization and/or additional steps that further recite the abstract idea(s) including:
Claims 2 and 9: [notifies] of information indicating a content of generation or a content of update at a time of generating or updating the integrated schedule and the integrated associated schedule.  
Claims 3 and 10: …controls a method of the notification according to generation sources and notification destinations of the integrated schedule and the integrated associated schedule, and a content of a schedule control parameter representing notification measures that are specified…
Claims 4 and 11: wherein the schedule control parameter contains a set value indicating that the integrated schedule or the integrated associated schedule is set open or closed as the method of the notification, and … sets a content of the notification closed in a case in which the set value indicates closed.
Claims 5 and 12: wherein the schedule control parameter contains a set value indicating that the method of the notification is unregistered, and 48 … does not transmit the notification …in a case in which the set value indicates that the method of the notification is unregistered.  
Claims 6 and 13: …determines whether the integrated schedule or the integrated associated schedule overlaps a different integrated schedule or a different integrated associated schedule, and notifies a user …of the overlapping schedule in a case of determining that the integrated schedule or the integrated associated schedule overlaps the different integrated schedule or the different integrated associated schedule.  
Claim 7 and 14: …calculates moving time between locations of the integrated schedules or the integrated associated schedules determined not to overlap each other in a case of determining that the integrated schedule or the integrated associated schedule does not overlap the different integrated schedule or the different integrated49 associated schedule, and transmits the notification in a case in which the calculated moving time is shorter than a time interval between the integrated schedules or the integrated associated schedules determined not to overlap each other.  
The identified limitations above for claims 1-14 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed invention is found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the limitations identified above are directed towards integrating and updating schedules including notifying of schedule updates which is at least a management of personal behavior and/or relationships or interactions between people, e.g. including social activities or following rules or instructions; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include mere data observations, evaluations, judgements, and/or opinions capable of being performed mentally and/or using pen and paper.  
Step 2A – Prong 2: Claims 1-14 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“An integrated schedule management apparatus comprising: a communication section that receives [data] from one or a plurality of management servers via a network; and an integrated schedule management section that generates [data] and that reflects [data] in the one or the plurality of management servers.” (claim 1-7) and the “schedule management section” performing further step(s) of the method (claims 2-7), and “An integrated schedule management method carried out by an integrated schedule management system having one or a plurality of management servers and an integrated schedule management apparatus connected via a network the integrated schedule management method comprising: receiving [data] from the one or the plurality of management servers via the network…and reflecting [data] in the one or the plurality of management servers.” (claims 8-14), however the aforementioned elements merely amount to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or the receiving or sending of data between the general purpose computer system and one or more “servers” over a network merely amounts to insignificant extra-solution activity, e.g. data gathering or output activity, (MPEP 2106.05(g)) therefore the additional elements fail to integrate the recited abstract idea into a practical application; 
“wherein the integrated schedule management section notifies the one or the plurality of management servers of information” (claim 2, 9), “the integrated schedule management section does not transmit the notification to the one or the plurality of management servers” (claim 5, 12), and “notifies a user terminal” (claim 6, 13), however such notifying and transmitting of data over a network/ between devices is merely part of insignificant post-solution activity, e.g. data output, (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application; 
“wherein the integrated schedule management section controls a method …and a content… specified in a schedule control information database.” (claim 3, 10) however the use of the “schedule management section” to perform the step(s) of the method including storing data used to determine the notifications in a “database” is merely the use of a general purpose computer as a tool to “apply” the abstract idea and thus fails to integrate the abstract idea into a practical application (MPEP 2106.05(f)).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, e.g. receiving data from one or more servers and transmitting / notifying data to one or more servers or a user terminal over a network as described above, (MPEP 2106.05(g)) that when analyzed under step 2B are further found to be merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea. 
	Claims 1-14 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mountain US20180332350A1 (hereinafter “Mountain”).
Claims 1 and 8,
Mountain teaches: An integrated schedule management apparatus comprising: / An integrated schedule management method carried out by an integrated schedule management system having one or a plurality of management servers and an integrated schedule management apparatus connected via a network, the integrated schedule management method comprising: (Fig. 5) 
a communication section that receives schedules of a user or/and a hardware box and associated schedules associated with the user or/and the hardware box from one or a plurality of management servers via a network; (describing receiving calendar appointment schedules from multiple devices and calendaring applications, including for multiple users, and media channel schedules from multiple streams, e.g. Fig. 2-4; [0089]; [0034]: A variety of different types of electronic devices 104 may provide appointment information to the media device 102 from their respective electronic calendar applications via the communication system 108.; [0087]: From time to time, the media device 102 receives EPG information, such as in the media content streams 528 or from another source. The received EPG information contains a listing or the like about media content events that are scheduled for presentation.; [0083]:  the media content stream 528 can be received from one or more different sources,; [0139]: Alternatively, or additionally, the appointment information for all users may be considered in aggregate. That is, the calendar synchronization system 100 may analyze scheduled appointments for all users, and then present information identifying the conflicting media content events and/or effect other automatic operations for all of the users. )
an integrated schedule management section that generates an integrated schedule obtained by integrating the schedules received from the one or the plurality of management servers for each of the user or/and the hardware box, and an integrated associated schedule obtained by integrating the associated schedules received from the one or the plurality of management servers for each of the user or/and the hardware box, and (describing combining and evaluating media and appointment schedules from multiple sources and generating combined presentations of the received schedules, e.g. Fig. 2-4, 8; [0078]:  the scheduled appointment region 402 is generated and added to the presented EPG.; Fig. 4; [0066]: calendar synchronization system 100 operates the media device 102 to automatically modify presentation of the EPG 148 to indicate that there is a scheduled appointment beginning at 8:30 p.m. and ending at 10:00 p.m. ; [0139]: Alternatively, or additionally, the appointment information for all users may be considered in aggregate. That is, the calendar synchronization system 100 may analyze scheduled appointments for all users, and then present information identifying the conflicting media content events and/or effect other automatic operations for all of the users; [0140]:  For example, but not limited to, a blue fill color for scheduled appointment regions 150, 302 (FIG. 3) may be used to identify schedule conflicts for a first user, and a red fill color may be used for another scheduled appointment region 150 to identify schedule conflicts for a second user.)
that reflects the generated integrated schedule and the generated integrated associated schedule in the one or the plurality of management servers.  (describing transmitting and synchronizing the schedules across devices, e.g. at least [0054]-[0055]:  Accordingly, the scheduled recording information and/or the new appointment information could be returned to any one of, or all of, the other electronic devices 104 that maintain calendars for the user.;  Fig. 6; [0139]: a plurality of calendar synchronization requests are concurrently generated and transmitted to all of the electronic devices 104 that are being used by the multiple users. Alternatively, or additionally, the calendar synchronization requests are generated and transmitted to those electronic devices 104 of an identified user. Alternatively, or additionally, the various electronic devices 104 may communicate schedule synchronization information to the media device 102 when the user enters or modifies a scheduled appointment, or modifies an existing appoint, using the electronic calendar application residing in one or more of their media devices 104.; [0049]: the calendar synchronization system 100 may be optionally configured to provide two-way calendar synchronization with the electronic device 104 that provides appointment information)


Claims 2 and 9,
Mountain further teaches: wherein the integrated schedule management section notifies the one or the plurality of management servers of information indicating a content of generation or a content of update at a time of generating or updating the47 integrated schedule and the integrated associated schedule. ([0055]:  The calendar synchronization system 100 would have access to a stored list identifying other electronic devices 104 that are to also receive updated appointment information.  Accordingly, the scheduled recording information and/or the new appointment information could be returned to any one of, or all of, the other electronic devices 104 that maintain calendars for the user.;  Fig. 6)

Claims 3 and 10,
Mountain further teaches: wherein the integrated schedule management section controls a method of the notification according to generation sources and notification destinations of the integrated schedule and the integrated associated schedule, and a content of a schedule control parameter representing notification measures that are specified in a schedule control information database.  (describing selection of devices to synchronize the schedules, e.g. Fig. 6; [0103]: generate and transmit the calendar synchronization request to a predefined one of the electronic devices 104, to selected ones of the electronic devices 104, or to all of the electronic devices 104. ; [0104]:  permits the user to selectively initiate a calendar synchronization request to one or more of the electronic devices 104. Each of the predefined electronic devices 104 that the user may want to initiate a calendar synchronization request with are indicated on a list 604 presented on the GUI 602. The user selects those electronic devices 104 that are of interest, and then the calendar synchronization system 100 generates and transmits the calendar synchronization request to the selected ones of the electronic devices 104.; [0055]:  The calendar synchronization system 100 would have access to a stored list identifying other electronic devices 104 that are to also receive updated appointment information.  Accordingly, the scheduled recording information and/or the new appointment information could be returned to any one of, or all of, the other electronic devices 104 that maintain calendars for the user.; [0097])

Claims 4 and 11,
Mountain further teaches: wherein the schedule control parameter contains a set value indicating that the integrated schedule or the integrated associated schedule is set open or closed as the method of the notification, and the integrated schedule management section sets a content of the notification closed in a case in which the set value indicates closed.  (describing selection of devices to synchronize with the schedules, e.g. Fig. 6; [0103]: generate and transmit the calendar synchronization request to a predefined one of the electronic devices 104, to selected ones of the electronic devices 104, or to all of the electronic devices 104. ; [0104]:  permits the user to selectively initiate a calendar synchronization request to one or more of the electronic devices 104. Each of the predefined electronic devices 104 that the user may want to initiate a calendar synchronization request with are indicated on a list 604 presented on the GUI 602. The user selects those electronic devices 104 that are of interest, and then the calendar synchronization system 100 generates and transmits the calendar synchronization request to the selected ones of the electronic devices 104.; [0055]:  The calendar synchronization system 100 would have access to a stored list identifying other electronic devices 104 that are to also receive updated appointment information.; [0097])

Claims 5 and 12,
Mountain further teaches: wherein the schedule control parameter contains a set value indicating that the method of the notification is unregistered, and 48 the integrated schedule management section does not transmit the notification to the one or the plurality of management servers in a case in which the set value indicates that the method of the notification is unregistered.  (describing only transmitting updates to selected devices, e.g. Fig. 6; [0103]: generate and transmit the calendar synchronization request to a predefined one of the electronic devices 104, to selected ones of the electronic devices 104, or to all of the electronic devices 104. ; [0104]:  permits the user to selectively initiate a calendar synchronization request to one or more of the electronic devices 104. Each of the predefined electronic devices 104 that the user may want to initiate a calendar synchronization request with are indicated on a list 604 presented on the GUI 602. The user selects those electronic devices 104 that are of interest, and then the calendar synchronization system 100 generates and transmits the calendar synchronization request to the selected ones of the electronic devices 104.; [0055]:  The calendar synchronization system 100 would have access to a stored list identifying other electronic devices 104 that are to also receive updated appointment information.; [0097])

Claims 6 and 13,
Mountain further teaches: wherein the integrated schedule management section determines whether the integrated schedule or the integrated associated schedule overlaps a different integrated schedule or a different integrated associated schedule, and notifies a user terminal of the overlapping schedule in a case of determining that the integrated schedule or the integrated associated schedule overlaps the different integrated schedule or the different integrated associated schedule. (describing determining scheduling conflicts for multiple users schedules and notifying the user(s) of schedule conflicts, e.g. Fig. 7-8, [0138]: That is, when appointment information for a plurality of users is considered, and schedule conflicts with one or more media content events are identified, then the identity of those users and the conflicting media content events are indicated in the GUI 802. A particular user can be selected on the GUI 802. Then, the calendar synchronization system 100 may present media content events of interest that may be in conflict with the scheduled appointment for the selected user. For example, the GUI 702 (FIG. 7) may be presented for the selected user. Alternatively, an EPG with a scheduled appointment region 150 thereon, such as illustrated in FIG. 2-4 and/or 9, may be presented for the selected user.; [0139]: Alternatively, or additionally, the appointment information for all users may be considered in aggregate. That is, the calendar synchronization system 100 may analyze scheduled appointments for all users, and then present information identifying the conflicting media content events and/or effect other automatic operations for all of the users. In such embodiments, calendar synchronization requests are generated and transmitted to one or more of the electronic devices 104 that are being used by the multiple users. For example, but not limited to, a plurality of calendar synchronization requests are concurrently generated and transmitted to all of the electronic devices 104 that are being used by the multiple users. ; Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Mountain US20180332350A1, as applied to parent claims above, in view of
Lee Jong Soo KR20110034274A (hereinafter “Soo”).
Claims 7 and 14,
Mountain further teaches: wherein the integrated schedule management section calculates moving time between locations of the integrated schedules or the integrated associated schedules …and transmits the notification …  (describing determining and accounting for travel time in determining schedule conflicts and providing notification of the travel adjustments, e.g. Fig. 9-10 [0145]-[0147])

Mountain fails to describe: 
wherein the integrated schedule management section calculates moving time between locations of the integrated schedules or the integrated associated schedules determined not to overlap each other in a case of determining that the integrated schedule or the integrated associated schedule does not overlap the different integrated schedule or the different integrated49 associated schedule, and transmits the notification in a case in which the calculated moving time is shorter than a time interval between the integrated schedules or the integrated associated schedules determined not to overlap each other. 

Soo however, in analogous art of schedule management, teaches: 
wherein the integrated schedule management section calculates moving time between locations of the integrated schedules or the integrated associated schedules determined not to overlap each other in a case of determining that the integrated schedule or the integrated associated schedule does not overlap the different integrated schedule or the different integrated49 associated schedule, and transmits the notification in a case in which the calculated moving time is shorter than a time interval between the integrated schedules or the integrated associated schedules determined not to overlap each other. (describing determining overlaps between schedules based on travel time, including determining schedules do not overlap and can be executed, and notifying a user of the determination, e.g. P. 4: “That is, according to an embodiment of the present invention, the time interval between the time when the first schedule is to be performed and the time when the second schedule is to be performed, and if the time interval is shorter than the travel time between the schedules, 1 It can be determined that the schedule cannot be performed. Conversely, when the time interval is equal to or greater than the time interval between schedules, it may be determined that the first schedule may be performed…. In addition, as shown in FIG. 3, the movement time between the new schedule and the immediately after schedule is 30 minutes, and since there is a one hour time interval from the end time of the new schedule to the start time of the immediately after schedule, 1 is a time interval between two schedules. The time is longer than 30 minutes, the time between the schedules. Accordingly, the controller 13 may determine that the new schedule can be performed in comparison with the immediately after schedule. The output unit 14 outputs whether the first schedule can be performed. That is, the output unit 14 outputs whether or not the new schedule input by the user can be performed and provides feedback information on the schedule input of the user.”, P.8)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Mountain’s system and method(s) for integrating and synchronizing schedules from multiple sources and evaluating schedule conflicts including travel time as described above, to further include determining that the schedules do not overlap based on a travel time being shorter than the time interval between schedules and transmitting a notification of the determination in view of Soo in order to provide more convenient, efficient, and reliable schedule management (Soo: P. 5: “As a result, the user can perform schedule management more conveniently and efficiently.”, P. 8: “Therefore, the user can perform more efficient and reliable schedule management.”) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Mountain and Soo in the same field of schedule management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Soo (at least: Fig. 9-10 [0145]-[0147]) describing evaluating travel time conflicts between schedules and notifying the user of conflicts, the results of the combination were predictable (MPEP 2143 A). 
 
 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US10726393B2: describing providing system agnostic calendar integration, and provide available suppliers to the consumer based on the consumer criteria.
KR20150117947A Method and apparatus for notifying schedule including providing notification of schedule details based on travel time calculations
US 20180095938 A1 describing a system and method for synchronized calendar and timeline integration and visualization 
US 20150199649 A1: describing creating and merging complementary and shadow calendars 
F. Xhafa, D. Palou, S. Caballé and L. Barolli, "On Sharing and Synchronizing Groupware Calendars Under Android Platform," 2016 10th International Conference on Complex, Intelligent, and Software Intensive Systems (CISIS), 2016, pp. 122-129, doi: 10.1109/CISIS.2016.138.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624